 538DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Brotherhood of ElectricalWorkers, LocalUnion#122, and its Agents Russell Williams and W.A.ChristmanandThe Anaconda;Company andInternational Brotherhood of Boilermakers,Iron Ship-builders, Blacksmiths,Forgers and Helpers,Local Un-ion #602.Case 19-CD-155II.THE LABOR ORGANIZATIONSINVOLVEDThe parties stipulated, and we find, that the Electri-cians and the Boilermakers are labor organizations withinthe meaning of the Act.May 19, 1970DECISION AND DETERMINATION OF DISPUTEBY MEMBERSFANNING,BROWN, AND JENKINSThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, followingthe filing of charges by The Anaconda Company (herein-after called the Employer), alleging that InternationalBrotherhood of Electrical Workers, Local Union #122,and its Agents Russell Williams and W. A. Christman(hereinaftercalledElectricians),violatedSection8(b)(4)(D) of the Act. The chargealleges,in substance,that the Electricians threatened and coerced the Employ-er with an object of forcing or requiring the Employerto assign certain work to its members rather than tomembers of International Brotherhood of Boilermakers,Iron Shipbuilders, Blacksmiths, Forgers and Helpers,LocalUnion #602 (hereinafter called Boilermakers).Pursuant to notice, a hearing was held before HearingOfficerRobert F. Stange on February 4, 1970. Allparties were represented at the hearing and were affordedfullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing onthe issues. Thereafter the Electricians and the Boilermak-ers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings.1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that The Anaconda CompanyisaMontana corporation with its principal place ofbusiness in Anaconda, Montana, with a refinery in GreatFalls,Montana. It is engaged in the mining and produc-tion of metals, and produces, fabricates, ships, andsells in. interstate, commerce products and materials val-ued in excess of $1 million annually. The parties furtherstipulated, and we find, that The Anaconda Companyis an employer engaged in commerce within the meaningof the Act, and that it will effectuate the policies ofthe Act to assert jurisdiction herein.III.THE DISPUTEA. Background and Facts of the DisputeThe Anaconda Company operates cranes or hoistsused for stripping zinc in its refinery in Great Falls,Montana. The hoists were converted from hand-operatedto electric-powered in approximately 1951 or 1952. Atthat time, it was necessary to install cable trays tosupport electric cables that feed the electric power tothe hoists in the zinc room of the refinery. When thesecable trays were originally installed in approximately1951or 1952, they were fabricated and installed byemployees represented by the Boilermakers. From 1952until 1959,maintenance work on the cable trays wasperformed by the Boilermakers.In 1959, it became necessary to make some repairson the cable trays. At that time, a decision was madeby the Employer regarding the assignment of futurework on the trays. The fabricating of the baskets andthe installations of a major nature would be done bythe Boilermakers. However, the replacing of a sectionof the tray would be considered normal maintenance,and the Electricians would be allowed to do this. Thedecisionwas communicated to both the Electriciansand the Boilermakers. As a result, in 1959, the unitswere installed by the Boilermakers, and the Electriciansput in and connected the electrical cable. From 1959to 1969, normal maintenance was performed by theElectricians.In the summer of 1969, the Employer decided toreplace the cable trays, which had become worn andcorroded. Employees represented by the Boilermakerswere assigned and performed the work of cutting andremoving with a torch the framework and the cabletrays. On or about July 14, 1969, the Employerassigneda composite crew of Boilermakers and Electricians toperform the work of installing the new cable trays.The Boilermakers were putting in the support beams,called I-beams, raising the trays, and welding theminto place, and the Electricians were putting in theelectrical cable.The installation of the trays requiredextensive welding and burning work.The Electricians objected to any of the basket orcable tray work being performed by the Boilermakers.Following the Electricians' objections, the Employerchanged the work assignment so that the Boilermakerscontinued to put in the heavy supporting structures,but the Electricians started to lift the traysinto position,aswell as install the cables. The Boilermakers thenprotested, and the Employer reverted to its originalwork assignment.Following thereassignment, the installation of cabletrays covering one quarter of the building was completedwithin 2 or 3 weeks. Thereafter, the Electricians threat-182 NLRB No. 84, ELECTRICAL WORKERS, LOCAL UNION #122ened to remove its members from the plant if anyfuture installation of cable trays was assigned to anycraft other than the Electricians. The installation ofthe trays for the remaining three quarters of the buildingcame to a halt and now awaits the determination ofthis disputeB.The Work in DisputeThe work which gave rise to this proceeding is theinstallation of certain cable trays in the zinc tank room,at the Employer's Great Falls, Montana refinery. Thecable trays are made up of two, 3-inch channels, approxi-mately 2 feet apart, inside of which are located 4 x4 mesh 316th inch wire. The trays are set up betweentrolleys which support the hoists used in stripping zinc,and they are attached by angle to the support beams.The cable trays are used solely to support electric cablecarrying power to electrical motors that operate thehoists in the zinc tank room. The work of 'installingthe cable trays requires extensive welding and burning.C.The Contentions of the PartiesIt is the position of the Employer that it had properlyassigned the work to the Boilermakers on the basisof past assignments and its obligation under the collec-tive-bargaining agreement.The Electricians contend that the only purpose andfunction of the cable trays is to carry electrical cables,and therefore the work is within its jurisdiction. Further-more, as the Electricians have been responsible forthemaintenance and repair work on these trays, theElectricians contend that the collective-bargaining agree-ment requires that the two youngest electrical workersbe assigned to perform this type of work. On the otherhand, the Electricians do not claim the work of installingthe heavy support beams.The Boilermakers contend that the installation of thecable trays belongs exclusively within its jurisdiction,basing this contention on the terms of the collective-bargaining agreement and the historical assignment ofthe work by the Employer. In addition, the Boilermakerscontend that they alone are qualified to perform thework, which requires extensive welding and burning.The Boilermakers do not claim any electrical work.D. Applicability of theStatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve thatSection 8(b)(4)(D) has been violated.The record establishes that on September 22, 1969,the business manager for the Electricians sent a letterto the Employer, such letter containing a threat ofa strike,with an object of forcing or requiring thereassignment of the installation of the cable trays toemployees represented by the Electricians rather thanto employees represented by the Boilermakers; noneof these Unions have been certified by the Board. An539actual strike is unnecessary to establish a violation ofSection 8(b)(4)(D); threats of a strike are enough if,as here, they are made for a purpose of unlawfullyforcing the reassignment of work.'A&cordingly, we find that there is reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred, and that the dispute is properly before usfor determination pursuant to Section 10(k) of the Act.E.Merits ofthe DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the' disputed work aftergiving due consideration to various relevant factors.As the Board has stated, its determination in a jurisdic-tional dispute case is an act of judgment based uponcommon sense and experience in the weighing of thesefactors.' The following factors are relevant in makingdetermination of the dispute before us.1.The collective-bargaining agreementsThe Employer is bound byamultiunion agreementbetween it and the many craft unions representing itsemployees. Both the Boilermakers and the Electriciansare parties to this agreement. The agreement containsno specific jurisdictional provisions which are significantin determining this dispute. However, article 7, section1, of theagreementprovides as follows:Section 1. Local rules and regulations coveringworking practices and conditions of labor oremployees which have been established by customor local agreement and were in effect January 1,1944, shall not be changed during the life of thisagreement without mutual consent. Such futurechanges in local rules and regulations shall bereduced towriting. . . .The Boilermakers introduced evidence that prior toJanuary 1, 1944, the Boilermakers performed the weldingand cutting operations for the Employer, and that theyhad not released this jurisdiction to any large extent.In addition, it appears that an agreement between theEmployer and the Boilermakers dated October 2, 1962,was introduced. Thisagreementprovided only for thevery limited use of the oxy-acetylene torch by the othercrafts.The Electricians were to use the heating tiponly for such work as bus bar soldering and electricmotor repair work confined to stripping motors.The Electricians, on the other hand, contend thata paragraph in a bilateral agreement, which providesthat "the two youngest journeymen will work in theZinc Tank Room except in cases where the youngermen have special training or abilities, such as linemen,which are required in other areas," is evidence favoringassignment to the Electricians.Upon consideration of the various provisions, wefind that the foregoing agreements favor an award toIUOE, No 428, etc (Ets-Hokin Corporation),153 NLRB 572'IpternationalAssociationofMachinists,Lodge No 1743, AFL-CIO (JA. JonesConstructionCompany), 135 NLRB 1402, 1410 540DECISIONSOF NATIONALLABOR RELATIONS BOARDtheBoilermakersThe 1962 agreement between theEmployer and the Boilermakers, implying jurisdictionto Boilermakers over torch work, appears to cover thework in dispute, and the provision noted above, onwhich the Electricians rely does not specify this work,but merely states that the two youngest journeymenwillwork in the Zinc Tank Room," presumably toperform such electrician's work as may exist at thatlocation2Companyand area practiceIt is clear that when major installations of cabletrays were undertaken in 1951 or 1952, and the repairof same was performed in 1959, the installation workwas performed solely by Boilermakers The Electricianshave performed only maintenance work on the trayssince 1959The installation work of a capital nature, however,has always been awarded by the Employer to the BoilermakersNo evidence was introduced regarding areapracticeEmployer practice, therefore, favors an awardto the Boilermakers3Relative skillsAs noted earlier, the installation of the cable traysrequires extensive torch burning and welding The Boiler-makers are especially skilled in this work, and performall the welding and burning for the Employer at itsGreat Falls plant, with minor exceptions Electriciansdo some welding but it is limited to work on electricmotorsWhile testimony was adduced to the effectthat Electriciansare learningwelding in the apprentice-ship program, the Boilermakers appear to be more qual-ified for the welding work involved The degree ofskills is a significantfactor favoring an award to theBoilermakers4Employer's preferenceThe Employer favors an award to the BoilermakersThe Employer's preference is another factor which sup-ports anassignmentto the BoilermakersConclusionsBased upon the entire record,and after full consider-ation of all relevant factors, we conclude that the employ-ees represented by International Brotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths,Forgers andHelpers,LocalUnion #602 are entitled to the workindisputeOur present determination,to award thework to the employees who are represented by theBoilermakers,but not to that Union or its members,is limited to the particular controversy which gave riseto this proceedingDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Rela-tions Act, as amended, and upon the basis of the forego-ing findings and the entire record in this proceeding,the National Labor Relations Board hereby makes thefollowing Determination of DisputeIEmployees of The Anaconda Company, who arerepresented by International Brotherhood of Boilermak-ers, Iron Shipbuilders, Blacksmiths, Forgers and Help-ers, Local Union #602 are entitled to perform the workof installing basket or cable trays, which support electrical cable, at the Employer's Great Falls refinery, whensuch installation is in the nature of capital work asopposed to routine maintenance work necessary forthe continued operation of the system2 International Brotherhood of ElectricalWorkers,Local Union #122, is not entitled, by means proscribedby Section 8(b)(4)(D), to force or require The AnacondaCompanyto assignthe above-described work to electriclans represented by it3Within 10 days from the date of this Decisionand Determination of Dispute, International Brotherhoodof ElectricalWorkers, Local Union #122, shall notifythe Regional Director for Region 19, in writing, whetheror not it will refrain from forcing The Anaconda Compa-ny, bymeansproscribed in Section 8(b)(4)(D),to assignthework in dispute to employees represented by itrather than to employees represented by InternationalBrotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, Local Union #602